McCarthy, J.
Ro,exception or other objection was taken in this case but the.one in regard to the comment of counsel in the summing up.
We have examined the record very carefully and do not find that there was any application addressed to the court to pass upon this question.
Besides, we think there was enough evidence in the case to allow the comment objected to by respondent’s' attorney.
The ease was fairly and impartially tried and no reversible error was committed.
' Judgment is, therefore,, affirmed, with costs.
Hascall, J., concurs.
Judgment affirmed, with costs.